Citation Nr: 1008585	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for bilateral leg and knee 
disability as a result of VA surgical treatment on February 
8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and AE


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 decision of the Manchester, New 
Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied compensation under 38 U.S.C. § 1151 
for a bilateral leg and knee condition, residuals of kidney 
surgery.  The Veteran perfected an appeal as to that issue.  

In December 2008, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO.  In 
December 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge.  
Transcripts of those hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral leg and knee pain 
and numbness as a result of a surgery (nephrectomy) performed 
at the VA Medical Center (VAMC) in White River Junction, 
Vermont on February 8, 2006.

Medical records show that the Veteran awoke after his 
February 8, 2006 surgery and could not move his right lower 
extremity, and had pain in his right buttock.  The impression 
at that time was that the Veteran had compression syndrome 
with right sciatic nerve palsy with rhabdomyolysis.  Since 
that time, medical professionals, including the surgeon who 
performed the surgery on February 8, 2006, have reported that 
the Veteran has problems with either his right or both lower 
extremities as a result of the surgery. 

A VA examination was afforded the Veteran in April 2008.  The 
examiner diagnosed "Sensory deficit, right lower 
extremities, with unclear origin.  Mild muscle weakness noted 
in bilateral lower extremities, status post myonecrosis of 
right gluteal muscle and rhabdomyolysis with compartment 
syndrome."  Based upon the chronology of presenting 
symptoms-presenting during the peri-operative stages of his 
nephrectomy-the examiner opined that the right leg condition 
was more likely a result of the rhabdomyolysis, compartment 
syndrome and myonecrosis of the right gluteal muscle.  It was 
noted that the Veteran also had a diagnosis of diabetic 
neuropathy of the lower extremities.  The examiner opined 
that VA medical services and or hospital care were not the 
proximate cause of additional disability as a result of 
fault, carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault.  The only 
explanation provided for this opinion was that VA did not 
fail to exercise the degree of care that would have been 
expected of a reasonable health care provider.  

The Board notes that nerve conduction studies (NCS) and an 
electromyography (EMG) performed in August 2006 reportedly 
showed sensorimotor polyneuropathy of the lower extremities; 
chronic femoral neuropathy on the left; a chronic lesion on 
the L5 root or intraspinal area on the right, consistent with 
an L5 radiculopathy; and some asymmetric findings on needle 
examination which may be suggestive of a concomitant sciatic 
neuropathy syndrome or additional entrapment.  

The VA examiner's opinion lacks a detailed rationale, as 
would be expected in a complex matter such as this.  The 
medical evidence in this case also does not clearly identify 
what disabilities the Veteran has as a result of the February 
8, 2006 surgery.  As such, another VA examination and opinion 
is necessary.  Specific instructions to the examiner are 
outlined below.  

Prior to any examination, attempts should be made to obtain 
any informed consent form completed in connection with the 
February 8, 2006 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Attempts should be made to obtain any 
informed consent form completed in 
connection with the February 8, 2006 
surgery performed at the VAMC in White 
River Junction.  The procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities 
should be followed.  All records and/or 
responses received should be associated 
with the claims file.  

2.  The Veteran should be scheduled for a 
VA neurological examination, and any other 
needed examination, by a physician, to 
determine the nature and etiology of any 
current lower extremity disability(ies).  
The entire claims file must be made 
available to the examiner, and the report 
of examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All necessary 
tests and studies should be accomplished 
(with all findings made available to the 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  

The examiner is asked to (1) clearly 
identify all current disabilities of the 
lower extremities.  Then, with respect to 
each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability resulted 
from VA surgical treatment on February 8, 
2006.  

(2) For any disability resulting from VA 
surgical treatment on February 8, 2006, 
the examiner should address whether such 
disability (a) was directly caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing surgical treatment; or, (b) was 
an event not reasonably foreseeable (i.e., 
a reasonable health care provider would 
not have considered this to be an ordinary 
risk of the treatment provided). 

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

3.  Thereafter, the AMC/RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
bilateral leg and knee disability as a 
result of VA surgical treatment on 
February 8, 2006.  If any benefit sought 
is not granted, a supplemental statement 
of the case should be issued and the 
Veteran and his representative should be 
allowed an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


